DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Appeal Brief / Arguments
Regarding claims rejected under 35 USC 103:
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wootton (US 2012/0110174 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruhl (US 2008/0177834 A1) in view of Foster (US 2019/0065748 A1) and Wootton (US 20120110174 A1).

Regarding claim 1, Gruhl discloses: An online service abuser detection method, comprising: receiving, using at least one processor, at least one online message relating to an online social networking service (SNS) from at least one user of the SNS; 
Refer to at least [0026]-[0027] of Gruhl concerning “content of electronic postings to an on-line community “such as a website containing blogs, wikis, forums, chat rooms, etc.”
Refer to at least [0030] of Gruhl with respect to receiving postings from users.
storing, using the at least one processor, the received online message in a message queue associated with the SNS prior to the received online message being exposed to other users on the SNS; 
Refer to at least 121 in FIG. 1 and [0030] of Gruhl with respect to pre-screening the posts in a pre-screener. 
generating, using the at least one processor, feature data based on online messages received on the SNS  from users identified as abusers of other users of the SNS, the users identified as abusers and the other users among a plurality of users of the SNS, the generated feature data associated with the identified abusers; 
Refer to at least [0008], [0025], [0028], and [0037] of Gruhl with respect to well-behaved and misbehaved users and their associated metrics which are further stored in a database and usable for analysis. 
Refer to at least [0029] of Gruhl with respect to obtaining the metrics.
calculating, using the at least one processor, an abuser probability for each user of the plurality of users of the SNS for each online message stored in the message queue of the SNS, each time each of the users of the SNS transmits a new message on the SNS by analyzing feature data accumulated with respect to each of the users; and 
Refer to at least the abstract, [0010], and [0031] of Gruhl with respect to calculating a risk score for users responsible for the posts, on a per-post basis, and based on the metrics.
Refer further to at least [0033]-[0034] and [0041] of Gruhl with respect to further utilizing the risk score for analysis via machine learning. 
determining, using the at least one processor, whether each of the users of the SNS is [being abusive].
Refer to at least FIG. 2 and the abstract of Gruhl with respect to determining whether users are misbehaving.
Although Gruhl discloses metrics for misbehaving users, as well as categorizing misbehaving versus well-behaved users, Gruhl does not appear to disclose: generating, using the at least one processor, an abuser behavior model through machine learning based on the generated feature data associated with the identified abusers; [by analyzing feature data accumulated with respect to each of the users] using the abuser behavior model; [determining, using the at least one processor], whether each of the users of the SNS is an abuser based on the calculated abuser probability for each of the users of the SNS; determine, using the at least one processor, whether the at least one user is a frequent user of the SNS; storing, using the at least one processor, a user feature snapshot profile of the at least one user in a cache associated with the SNS in response to the at least one user being determined to be a frequent user of the SNS, the snapshot profile corresponding to latest feature data of the at least one user. However, Gruhl in view of Foster discloses: generating, using the at least one processor, an abuser behavior model through machine learning based on the generated feature data associated with the identified abusers; 
Refer to at least [0206]-[0207] of Foster with respect to machine learning for analyzing user behavior and risk, as well as retraining the data sets used to in the analysis. 
[by analyzing feature data accumulated with respect to each of the users] using the abuser behavior model; [determining, using the at least one processor], whether each of the users of the SNS is an abuser based on the calculated abuser probability for each of the users of the SNS;
Refer to at least the abstract, [0197]-[0198], and [0207] of Foster with respect to identifying troll users via the analysis. 
determine, using the at least one processor, whether the at least one user is a frequent user of the SNS.
Refer to at least [0005] and [0197] of Foster with respect to associating high frequency posting with troll users. 
Gruhl-Foster in view of Wootton further discloses: storing, using the at least one processor, a user feature snapshot profile of the at least one user in a cache associated with the SNS in response to the at least one user being determined to be a frequent user of the SNS, the snapshot profile corresponding to latest feature data of the at least one user.
Refer to at least [0130] of Wootton, concerning the “optimal amount of assessment data to cache on a device may be different depending on a device's hardware, user behavior, or user preferences… the amount of assessment data to cache… determined by server [based on]… the frequency by which a user downloads applications, and how likely additional cached assessment data will be to reduce the number of required assessment requests transmitted by the device. If… user downloads a lot of applications, then the server may determine to cache a large amount of assessment data; however, if… user rarely downloads applications, then the server may determine to cache only a small amount of data or no data.” See at least [0124] of Wootton concerning assessment information. Information for assessment is cached based on a frequency of use.
Refer to at least [0096] and [0113] of Wootton with respect to the application being a social networking application. 
The teaching of Gruhl and Foster both concern analyzing user posts and assessing a user risk score. Both further concern using machine learning techniques. Accordingly, they are considered to be within the same field of endeavor and combinable as such. The teachings of both Gruhl-Foster and Wootton both concern performing security assessments and are likewise considered to be within the same field of endeavor and combinable as such.
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Gruhl to further include a misbehaving users model and specific determinations of troll users for at least the reasons discussed in [0030]-[0031] of Foster (i.e., protecting behaving users by means of predictive and active social risk management). It further would have been obvious to cache assessment information based on user behavior such as how often the social network is accessed (e.g., via a monitored application) for at least the purpose of faster processing for more frequently made assessments.

Regarding claim 2, Gruhl-Foster-Wootton discloses: The online service abuser detection method of claim 1, wherein the generating of the feature data comprises generating feature data associated with online messages of the users identified as abusers before the online messages of the users identified as abusers are exposed to the other users of the SNS; and the generating of the abuser behavior model comprises predicting behaviors of the abusers before the online messages of the users identified as abusers are exposed to the other users of the SNS based on feature data of the abusers and the abuser behavior model.
Refer to at least FIG. 2, [0031], and [0041] of Gruhl with respect to pre-screening and assessing posts before they are allowed to be submitted to the community website. 
Refer to at least [0206]-[0207] of Foster with respect to machine learning for analyzing user behavior and risk, as well as retraining the data sets used to in the analysis. 
This claim would have been obvious for substantially the same reasons as claim 1 above.

Regarding claim 3, Gruhl-Foster-Wootton discloses: The online service abuser detection method of claim 1, further comprising: setting, using the at least one processor, for a determined abuser, an abuser- imperceptible restriction that is difficult to perceive by the abuser.
Refer to at least [0199] of Foster with respect to identified trolls being allowed to post but having their posts not be visible publically to other users.

Regarding claim 4, it is rejected for substantially the same reasons as claim 3 above (i.e., shadowbanning the user).

Regarding claim 5, it is rejected for substantially the same reasons as claim 3 above (i.e., the post not made public to other users being a form of claimed “limiting an exposure of a notification to the other users of a presence of new data in relation to the uploaded data”—the social network would inherently not notify users of non-public posts).

Regarding claim 6, Gruhl-Foster-Wootton discloses: The online service abuser detection method of claim 1, wherein the feature data includes data relating to a plurality of features classified by a plurality of types; the method further comprises calculating per-type importance scores of the plurality of features through the machine learning; and the calculating of the abuser probability comprises calculating the abuser probability for each of the users based on data relating to features of a desired number of types selected based on the per-type importance scores among the feature data accumulated with respect to each of the users.
Refer to at least [0047], [0052], [0056], and [0104]-[0105] of Foster with respect to characteristics which are weighted in analyzing a risk score for users. 
This claim would have been obvious for substantially the same reasons as claim 1 above.

Regarding claim 7, Gruhl-Foster-Wootton discloses: The online service abuser detection method of claim 1, wherein the determining comprises: determining whether the calculated abuser probability of each of the users exceeds a desired abuser probability threshold; and determining whether each of the users is an abuser based on results of the determining whether the calculated abuser probability of each of the users exceeds the desired abuser probability threshold.
Refer to at least [0060] and [0083] of Foster with respect to scoring suspect users, including comparison against a threshold.
This claim would have been obvious for substantially the same reasons as claim 1 above.

 Regarding claim 10, Gruhl-Foster-Wootton discloses: The online service abuser detection method of claim 1, wherein the feature data includes an operation pattern of an abusive bot operating on the.
Refer to at least [0050], [0063], and [0208] of Foster with respect to bot detection. 
This claim would have been obvious for substantially the same reasons as claim 1 above.

Regarding claim 11, it is rejected for substantially the same reasons as claim 1, as it is drawn to a CRM storing instructions for executing the method (further see at least [0043] of Gruhl with respect to a CRM).

Regarding independent claim 12, it is substantially similar to independent claim 1 above, and is therefore likewise rejected for substantially the same reasons (i.e., the citations and obviousness rationale).

Regarding claims 13-17, they are substantially similar to claims 2-6 above, and are therefore likewise rejected.

Regarding independent claim 18, it is substantially similar to independent claim 1 above, and is therefore likewise rejected for substantially the same reasons (i.e., the citations and obviousness rationale).

Regarding claim 19, Gruhl-Foster-Wootton discloses: The non-transitory computer readable medium of claim 18, wherein the at least one processor is further caused to: 
receive a new online message relating to the online SNS from at least one user of the SNS;
Refer to at least 202 in FIG. 2 of Gruhl with respect to obtaining messages. 
determine whether the user feature snapshot file corresponding to the at least one user is stored on the cache;
Refer to at least [0122]-[0127] of Wootton with respect to obtaining cached assessment data if it exists. 
receive the user feature snapshot file corresponding to the at least one user from the cache; perform the determining whether the at least one user is an abuser by determining whether the at least one user is an abuser of the SNS based on the calculated abuser probability score for the stored online message events in the message queue associated with the at least one user and the user feature snapshot file; and update the user feature snapshot file based on results of the determining whether the at least one user is an abuser.
Refer to at least [0028]-[0029] of Gruhl with respect to obtaining the metrics automatically and subsequent storage. 
Refer to at least [0206]-[0207] of Foster with respect to machine learning for analyzing user behavior and risk, as well as retraining the data sets used to in the analysis. 
This claim would have been obvious for substantially the same reasons as claim 1 above.

Regarding claim 20, it is rejected for substantially the same reasons as claim 18 above (i.e., the citations and obviousness rationale).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruhl-Foster-Wootton as applied to claims 1-7 and 10-20 above, and further in view of Official Notice.

Regarding claim 8, Gruhl-Foster-Wootton does not disclose: further comprising: arranging and providing, using the at least one processor, information associated with each of the users determined to be abusers in order of the calculated abuser probability closest to the desired abuser probability threshold; and examining, using the at least one processor, the users determined to be abusers. However, the examiner hereby takes official notice that it was known in the art before the filing date of Applicant’s invention to implement GUI displays for malware detection and remediation systems with ordered display of anomalies / events / objects ranked according to e.g., their risk scores. Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Gruhl-Foster-Wootton to include “further comprising: arranging and providing, using the at least one processor, information associated with each of the users determined to be abusers in order of the calculated abuser probability closest to the desired abuser probability threshold; and examining, using the at least one processor, the users determined to be abusers” for the purpose of improving analyst workflow (i.e., easily identifying threats).  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruhl-Foster-Wootton as applied to claims 1-7 and 10-20 above, and further in view of Ramaswamy (US 2009/0299925 A1).

Regarding claim 9, Gruhl-Foster-Wootton does not fully disclose:  wherein the feature data includes a number of content uploads per a desired first time interval, a number of community closings, a number of chatroom creations per a desired second time interval, a number of account enrollments with a same e-mail address, a number of comment uploads per a desired third time interval, a number of comment uploads per a fourth time interval in a single community, whether a community is available to the public, and whether content including a rich snippet is uploaded. However, Gruhl-Foster-Wootton in view of Ramaswamy discloses: wherein the feature data includes a number of content uploads per a desired first time interval, a number of community closings, a number of chatroom creations per a desired second time interval, a number of account enrollments with a same e-mail address, a number of comment uploads per a desired third time interval, a number of comment uploads per a fourth time interval in a single community, whether a community is available to the public, and whether content including a rich snippet is uploaded.
Refer to at least [0043]-[0048] of Ramaswamy with respect to exemplary features, such as message content and metadata.
The teachings of Gruhl-Foster-Wootton and Ramaswamy both concern preventing abusive behaviors via machine learning techniques and are considered to be within the same field of endeavor and combinable as such.
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Gruhl-Foster-Wootton to include additional parameters for evaluating risk for at least the purpose of increasing an accuracy of the assessment from having additional indicators of misbehavior.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VADIM SAVENKOV whose telephone number is (571)270-5751. The examiner can normally be reached 12PM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        




/V.S/Examiner, Art Unit 2432